Case 1:19-cr-00897-ALC Document 25 Filed 07/16/20 Page 1 of 2

CALE
De

 
     

RICHARD J. MA, ESQ.

20 Vesey Street, Ste. 400
New York, New York 10007
Tel. (212) 431-6938
Fax. (212) 964-2926

E-mail: richardmaesq@yahoo.com

July 9, 2020

Via ECF
USDC SDNY

Honorable Andrew L. Carter Jr. pocumeny ELECTRONICALLY
United States District Judge poct: ______57—
United States District Court DATE FILED: 7-16-49
Southern District of New York
40 Foley Square

New York, NY 10007

Re: United States v. Malik Holloway
19 Cr. 897 (ALC)

Dear Judge Carter:

As Your Honor is aware, I am counsel to Mr. Malik Holloway, the above-refer-
enced defendant. This letter is submitted to request an adjournment of the next status
conference, which is currently scheduled for July 20, 2020

This matter was adjourned to track Mr. Holloway’s other indicted case, currently
pending before Judge Laura Taylor Swain (20 Cr. 126 (LTS)). In that case, we have re-
ceived voluminous discovery materials —- with still more forthcoming. Due to chal-
lenges caused by the ongoing health crisis, we require additional time to review the dis-
covery materials, confer and engage in plea negotiations. Since the other matter is cur-
rently scheduled for a status conference on September 22, 2020, I respectfully request an
adjournment of our status conference to September 28, 2020, or thereafter. Based upon
my communications with A.U.S.A. Rebecca T. Dell, the Government consents to this re-
quest. Finally, in the event that the Court grants this request, the Government requests
that time be excluded, with no objection from the defense.

 
Case 1:19-cr-00897-ALC Document 25 Filed 07/16/20 Page 2 of 2

Thank you. Should the Court have any questions or concerns, or should any fur-
ther information be required, please do not hesitate to contact the undersigned.
Respectfully submitted,
/s/ Richard J. Ma

Richard J. Ma, Esq.

cc via email: A.U.S.A. Rebecca T. Dell

i erer.
CQ omWerene g. adapor Ve XX Xo

YY CONG Ls

\b - SS. 29 we NS, QO aM. Van e:
ne. *ENGAS
S bere Ss s.

“TeV 2

 
